DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a drinking vessel, classified in A47G 19/2288.
II. Claims 17-20, drawn to a method of using the drinking vessel, classified in F17C 6/00.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process as claimed can be practiced with another materially different product such as food or granular material.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). For example, invention I requires a search in A47G 19/2288, not required by the other invention. Invention II requires a search in F17C 6/00, not required by the other invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
None of the claims are generic to the following disclosed patentably distinct species:
 Species I: Figures 1.1, 1.2 and 1.3 disclose a drinking glass with ice submersible aspects including a column with two arms.
Species II: Figure 1.4 discloses a drinking glass with ice submersible aspects including a column with three arms.
Species III: Figures 1.5 and 1.6 disclose a drinking glass with ice submersible aspects including a suction driven mold.
Species IV: Figures 1.7, 1.8 and 1.9 disclose a drinking glass with ice submersible aspects including a grasping stalk for grasping insertable strips.

Species VI: Figures 1.11 and 1.12 disclose a drinking glass with ice submersible aspects including a grasping stalk and a user installed infusing device.
Species VII: Figures 1.13 discloses a drinking glass with ice submersible aspects with switchable side tabs.
Species VIII: Figures 1.14 discloses a drinking glass with ice submersible aspects with a spherical weight and a weight holding mount.
Species IX: Figures 1.15 discloses a drinking glass with ice submersible aspects with an ice mold.
Species X: Figures 1.16 discloses a drinking glass with ice submersible aspects with a spherical weight and a central weight holding mount comprising an electrostatic charge and/or magnetic dipole.
Species XI: Figures 1.17 discloses an ice tray with ice submersible aspects with a spherical weight and a central weight holding mount comprising an electrostatic charge and/or magnetic dipole.
Species XII: Figures 2.1 and 2.2 disclose a waterflow round soap bar having a spherical shape with a center portal.
Species XIII: Figure 2.3 discloses a waterflow bar shaped soap bar having a curved sides.
Species XIV: Figure 2.4 discloses a waterflow bar shaped soap bar having a curved sides and an array of portals.
Species XV: Figure 2.5 discloses a waterflow soap bar having contours to accommodate a users’ fingers.
Species XVI: Figure 2.6 discloses a combination of a soap bar, a grooming and scrubbing brush having a dog bone shape and a center channel with liquid soap.
Species XVII: Figure 2.7 discloses a bubble flow soap bar including channels in order to allow a user to blow bubbles through said channels.

Species XIX: Figure 3.3 discloses a corner fill pillow with an installation anchor.
Species XX: Figure 4 discloses a couch with modular, standardized raisable user support sections.
Species XXI: Figure 5 discloses a sporting surface coating wax bar.
Species XXII: Figures 6.1-6.6 disclose a programmable display device
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Species I requires a search for a drinking glass with ice submersible aspects including a column with two arms not required by the other species. Species II requires a search for a drinking glass with ice submersible aspects including a column with three arms not required by the other species. Species III requires a search for a drinking glass with ice submersible aspects including a suction driven mold not required by the other species. Species IV requires a search for a drinking glass with ice submersible aspects including a grasping stalk for grasping insertable strips not required by the other species. Species V requires a search for a drinking glass with ice submersible aspects including a grasping stalk for grasping two insertable strips not required by the other species. Species VI requires a search for a drinking glass with ice submersible aspects including a grasping stalk and a user installed infusing device not required by the other species. Species VII requires a search for a drinking glass with ice submersible aspects with switchable side tabs not required by the other species. Species VIII requires a search for a 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/               Examiner, Art Unit 3735